In re Lewis, Oliver D.; applying for supervisory and/or remedial writ; Parish of Iberville, 18th Judicial District Court, Div. “D”, No. 741-85; to the Court of Appeal, First Circuit, No. KW87 1649.
Denied. If relator is aggrieved by the action of the court of appeal, a copy of which is attached to this order, he may file another application for review of that decision.
STATE OF LOUISIANA COURT OF APPEAL, FIRST CIRCUIT
No. KW 87 1649
December 11, 1987
State of Louisiana, ex rel. Oliver D. Lewis Versus State of Louisiana
In re Oliver D. Lewis, applying for post-conviction relief, 18th Judicial District Court, Parish of Iberville, No. 741-85.
WRIT DENIED: This matter is moot in view of this Court’s action under docket numbers KW 87 1368 and KW 87 1439, a copy of which was previously sent to relator.